Citation Nr: 9932638	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 1999, the Board remanded this case so that an 
inextricably intertwined issue, that of entitlement to 
service connection for chronic labyrinthitis, could be 
adjudicated, and so that the veteran could be afforded a new 
VA examination.  The requested development having been 
completed, this matter is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence to enable the 
Board to render an equitable disposition of this appeal.

2.  The veteran's bilateral tinnitus is manifested by 
constant ringing in the ears, greater on the left than on the 
right, with no significant problems with disequilibrium, and 
no vertigo, nausea or vomiting.


CONCLUSION OF LAW

Assignment of a disability rating greater than 10 percent for 
bilateral tinnitus is not warranted at this time.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.   But see, Fenderson v West, 12 Vet.App. 119 
(1999).

The Board recognizes that the VA Rating Schedule pertaining 
to ear and other sense organs was amended effective June 10, 
1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  However, to 
the extent that these changes are applicable in this case, 
they do not result in any potential for a greater evaluation 
for the veteran, and do not require a remand to avoid an 
adverse impact on the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  A remand is not required 
where there is no possibility of any benefits flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

By rating decision in October 1987, the RO granted service 
connection for bilateral tinnitus.  A 10 percent disability 
rating was assigned for that disability, effective from July 
21, 1987, the date of the veteran's claim.

Diagnostic Code 6260 authorizes the assignment of a 10 
percent disability rating for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Code 6260.   

The veteran has already been assigned the highest disability 
evaluation available for tinnitus under the VA Rating 
Schedule.  In statements in support of his claim, the veteran 
and his representative asserted that he should be eligible 
for a higher rating as his tinnitus was accompanied by 
dizziness and an unsteady feeling.

The report of the veteran's August 1994 VA examination noted 
that, based on the veteran's description of a 25 year history 
of constant bilateral tinnitus, the examiner considered his 
tinnitus to be severe.

The veteran was afforded another VA examination in April 
1999.  At that time, he complained of constant ringing in his 
ears, greater on the left than on the right, and positional 
dizziness, but reported having no significant problems with 
disequilibrium, and no vertigo, nausea, or vomiting.  He 
further reported that his lightheadedness mainly occurred 
when he got up quickly.  The diagnosis was constant tinnitus, 
left greater than right.  The examiner stated that there was 
no evidence to show that the veteran had labyrinthitis, as he 
had no symptoms referable to that disorder other than his 
tinnitus.

As the VA examiner in April 1999 found that the veteran did 
not have labyrinthitis, the assignment of a higher disability 
rating under, or by analogy to, Diagnostic Code 6204 for a 
peripheral vestibular disorder would not be warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).

Therefore, as the veteran's bilateral tinnitus is already 
rated at 10 percent, the highest rating assignable under 
Diagnostic Code 6260 for that disability, and as his 
symptomatology does not warrant a higher rating under 
Diagnostic Code 6204, the appeal must be denied.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

The Board has considered whether the veteran's bilateral 
tinnitus should be assigned a higher extra-schedular rating, 
but has determined that as this case does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, an extra-schedular evaluation 
would not be appropriate.  See 38 C.F.R. § 3.321(b) (1999).    


ORDER

Entitlement to a disability rating greater than 10 percent 
for bilateral tinnitus is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

